Exhibit 10.6

 

LOGO [g408048ex996a.jpg]

June 12, 2017

 

To:    Don Miller Subject:    Retention Award Letter Agreement

Dear Don:

Bristow Group Inc. (the “Company”) has selected you to receive a Retention Award
in order to incentivize your continued employment with the Company with
continued high performance as well as to reward you for exceptional
contributions to the Company’s business and objectives during fiscal year 2017.
This Retention Award Letter Agreement describes the terms and conditions of your
Retention Award, and it requires your acknowledgement and acceptance as
described below.

Your Retention Award, which is payable in two installments, and the payment
dates of the First Installment and Second Installment are as follows:

 

Retention Award

  

First Installment

Payment Date

  

Second Installment

Payment Date

$250,000    50% of the Retention Award is payable on December 29, 2017    50% of
the Retention Award is payable on June 29, 2018

Except as described in this paragraph, you must remain continuously employed by
the Company until the applicable payment date in order to receive the First
Installment or the Second Installment of your Retention Award. If you are
involuntarily terminated by the Company prior to a payment date under
circumstances where you are entitled to severance benefits under the Company’s
Management Severance Benefits Plan for U.S. Employees, you will remain entitled
to receive any unpaid installment(s) of your Retention Award as of the date of
your termination, which shall be paid on the applicable payment date. If your
employment with the Company terminates for any reason other than described in
the previous sentence, you will forfeit and shall not receive payment of any
portion of your Retention Award that would have been payable on or after the
date of your termination.

Your Retention Award is not considered part of your base salary and will not be
included in the formula for calculating benefits under any of the Company’s
bonus, long term incentive, retirement and disability plans or any other benefit
plans. Any payments of your Retention Award will be reduced by applicable
withholding taxes. Your Retention Award and this Retention Award Letter
Agreement shall not be construed or interpreted to create any right to be
employed by or to provide services to or to continue your employment with or to
continue providing services to the Company or the Company’s affiliates.

This Retention Award Letter Agreement constitutes the entire agreement of the
parties hereto and supersedes all prior undertakings and agreement of the
Company and you with respect to the subject matter hereof.

If you agree to the terms and conditions of your Retention Award and this
Retention Award Letter Agreement, please sign the Acknowledgment and Acceptance
statement enclosed and return an original signed copy to the Company.

This Retention Award Letter Agreement should be retained in your files for
future reference.

Bristow Group Inc.

2103 City West Blvd., 4th Floor, Houston, Texas 77042, United States

t (713) 267 7600 f (713) 267 7620 www.bristowgroup.com



--------------------------------------------------------------------------------

LOGO [g408048ex996b.jpg]

 

Very truly yours,

/s/ Jonathan E. Baliff

Jonathan E. Baliff President and Chief Executive Officer

Enclosure – Acknowledgement and Acceptance



--------------------------------------------------------------------------------

LOGO [g408048ex996b.jpg]

Acknowledgement and Acceptance

I, the undersigned, acknowledge that I have read, understand and agree to the
terms and conditions of the Retention Award Letter Agreement, and I hereby
accept the Retention Award as set forth in the Retention Award Letter Agreement
subject to all the terms thereof.

 

Date: June     , 2017     Signature:  

/s/    Don Miller        

      Don Miller